 



Exhibit 10.16

         
(GARTNER LOGO) [y06583y0658300.gif]
  Gartner
Tamesis
The Glanty
Egham
Surrey TW20 9AW
United Kingdom   Telephone +44 1784 431611
Facsimile +44 1784 268980
europe.gartner.com

DATED 21st December 2004

(1) GARTNER GROUP UK LIMITED

-and-

(2) Clive Taylor

SERVICE AGREEMENT

1



--------------------------------------------------------------------------------



 



(GARTNER LOGO) [y06583y0658300.gif]

INDEX

              Clause Heading   Page No.    
1.
  Appointment     3  
2.
  Term     3  
3.
  Duties and Powers     3  
4.
  Obligations     4  
5.
  Information     4  
6.
  Remuneration     4  
7.
  Pension     5  
8.
  Medical and Life Assurance     5  
9.
  Expenses     5  
10.
  Car     5  
11.
  Holidays     5  
12.
  Secrets and Confidential Information     5  
13.
  Company Property     6  
14.
  Termination     6  
15.
  Sickness     7  
16.
  Provisions after Termination     7  
17.
  Directorship     9  
18.
  Sale of Undertaking or Reconstruction     10  
19.
  Notices     10  
20.
  Schedule 1     10  
21.
  Other Agreements     10  
22.
  Effect of Termination     10  
23.
  Legal Reference     11  

2



--------------------------------------------------------------------------------



 



(GARTNER LOGO) [y06583y0658300.gif]

THIS AGREEMENT is made on 21st December 2004

BETWEEN:-



  (1)   GARTNER GROUP UK LIMITED of Tamesis, The Glanty, Egham, Surrey, TW20 9AW
(the “Company”); and     (2)   CLIVE TAYLOR (the “Executive”) of 15 Brandreth
Delph, Parbold, Nr Wigan, WN8 7AQ

RECITAL



    (A)   The Company has requested the Executive to serve the Company as an
executive of the Company as from 1st February 2004 (the “Starting Date”) on the
terms and conditions contained in this Agreement and the Executive has agreed so
to do.       (B)   In this Agreement “Group Company” means any one of the
Company, its subsidiaries, its holding company or any subsidiary of its holding
company (in each case as defined by section 736 of the Companies Act 1985) and
“the Group” has the corresponding meaning.       (C)   For the purposes of
seniority and the calculation of benefits, the Executive’s start date with the
Company will remain 2nd January 1995.

IT IS HEREBY AGREED as follows:-



  1.   Appointment         The Company shall employ the Executive and the
Executive shall serve the Company as SVP, International Operations, upon the
terms and conditions following.     2.   Term



  2.1   The appointment under this Agreement commenced on the Starting Date (1st
February 2004).     2.2   The Executive’s employment will be deemed to be
confirmed and continuing until determination in accordance with section 14.1
below or by not less than twelve months notice in writing given by the Company
to the Executive, or not less than three months notice in writing given by the
Executive to the Company.     2.3   The Executive agrees that at its absolute
discretion the Company may terminate the Executive’s employment under this
Agreement with immediate effect by paying the Executive his target earnings in
lieu of the notice period, unless such termination is in accordance with section
14.1     2.4   Notwithstanding the provision of clause 2.1 the Executive’s
employment under the Agreement will terminate on the Executive’s 60th birthday,
but may be extended by agreement.



  3.   Duties and Powers



  3.1   The Executive shall exercise and perform such duties and exercise such
powers on behalf of the Company or any Group Company as may from time to time be
assigned or delegated to or vested in him by the Board of Directors of the
Company (the “Board”), subject to such reasonable directions and restrictions as
the Board may

3



--------------------------------------------------------------------------------



 



(GARTNER LOGO) [y06583y0658300.gif]



      from time to time give or impose. The Company may from time to time within
reason, bearing in mind the Executive’s previous responsibilities, vary the type
and nature of the work to be carried on by the Executive, and the
responsibilities connected with those duties.     3.2   The Executive shall
perform his duties from his home office. The Executive may also be required to
attend meetings at any offices maintained by the Group or in the cities where
such offices are maintained, as well as to travel abroad on the business of the
Group in accordance with the nature of the Executive’s responsibilities.    
3.3   If and for so long as he is required by the Company, the Executive shall
serve as a director and/or officer of the Company or any other Group Company.
The Executive will carry out the duties attendant on any such appointment as if
he performed them on behalf of the Company under this Agreement.



  4.   Obligations         During the continuance of this Agreement the
Executive shall unless prevented by ill health or accident:-



  4.1   devote the whole of his time, skill, ability and attention during
working hours to the business of the Group.     4.2   in all respects conform to
and comply with the reasonable directions and regulations given and made by the
Board.     4.3   well and faithfully serve the Group and use his best endeavours
to promote its interests;     4.4   co-operate to the fullest extent with the
Board, any Directors or servants of the Group; and     4.5   enter into the
Company’s Deed of Restrictive Covenant and comply fully at all times with its
terms subject to the proviso that where any term of the Deed of Restrictive
Covenant conflicts with a term of this Agreement, this Agreement will apply.



  5.   Information         The Executive shall at all times promptly give to the
Board (in writing if so required) all information, advice and explanations as it
may require in connection with matters relating to his employment under this
Agreement.     6.   Remuneration         The Executive shall (subject to the
provisions of this clause) be eligible, by way of remuneration for his services
under this Agreement, to target earnings at the rate of £282,000 per annum. This
comprises of a base salary of £188,000 per annum, paid in twelve monthly
instalments at the end of each calendar month (less applicable statutory
deductions) and a discretionary bonus, which is a variable element targeted at
£94,000 per annum (less applicable statutory deductions). The discretionary
bonus is only triggered if the Company meets its performance targets and the
Executive meets his defined personal objectives. The payout of any discretionary
bonus is at the discretion of the Company and is subject to the achievement of
the above targets and the Executive being employed and not under notice of
termination of employment for any reason on the bonus payment date. Bonus
payments are

4



--------------------------------------------------------------------------------



 



(GARTNER LOGO) [y06583y0658300.gif]



      payments are usually made in the first quarter of the next fiscal year.
Bonuses will not be paid if the Executive leaves the Company before bonus
payments are issued. The Executive’s performance objectives will be determined
by the Company and assigned when the Executive joins the Company and annually
thereafter.         Normal on-target earning reviews are subject to performance
and take place after the conclusion of the fiscal year.     7.   Pension        
The Company’s contribution to the pension scheme will be 6% of the Executive’s
target earnings for the first 2 years of service, and 8% of the Executive’s
target earnings thereafter provided the Executive contributes 2% of his target
earnings, to the Company Pension Plan.     8.   Medical and Life Assurance    
    The Company will at its cost provide the Executive with life assurance to
three times of target earnings and permanent health assurance, subject to the
rules of each Plan in force at that time, and satisfactory completion of any
medical underwriting requirements. Private Health Care will be provided for the
Executive and his family (including cover for any historical or current
conditions). The Company reserves the right to amend and/or replace any of these
plans at any time.     9.   Expenses         The Company shall reimburse to the
Executive all reasonable travelling, hotel and other out-of-pocket expenses
properly incurred by him in or about the performance of his duties hereunder,
upon production by the Executive of all appropriate invoices evidencing such
expenses in accordance with the policies of the Company in effect from time to
time.     10.   Car         The company shall provide for the Executive a fully
expensed company car or car allowance in accordance with Company Car Policy.
This will not be lower than the current level set.     11.   Holidays        
The Executive shall in addition to the usual statutory holidays (according to
the Company’s policy) be entitled to 24 days holiday in any calendar year. The
holiday shall accrue on a pro rata basis throughout each calendar year. Such
holidays are to be taken at such time or times as may be agreed with the Company
and may not, without the consent of the Company, be carried forward into the
next holiday year.     12.   Secrets and Confidential Information



  12.1   The Executive shall not (except with the prior written consent of the
Board) during the continuance of this Agreement or at any time thereafter,
disclose the private affairs, secrets or confidential information of the Company
or any Group Company relating to the affairs of the Company or any Group Company
or any customer of the Company or any Group Company which he may learn while in
the employment of the Company to any unauthorised person and shall not use for
his own purpose any such information which he may acquire in relation to the
business of the Company or any Group Company except that which may be in or
become part of the public domain other than through any act or default of the
Executive.

5



--------------------------------------------------------------------------------



 



(GARTNER LOGO) [y06583y0658300.gif]



  12.2   The termination of this Agreement shall not operate to terminate the
provisions of this clause which, after such termination, shall remain in full
force and effect and binding on the Executive in so far as it relates to trade
secrets of the Company or any Group Company.



  13.   Company Property         The Executive shall promptly whenever required
by the Company and in any event upon the termination of this Agreement (for
whatsoever cause) deliver up to the Company or its authorised representatives
all statistics, documents, records or papers which may be in his possession or
under his control and relate in any way to the property, business or affairs of
the Company or any Group Company and which is the property of the Group,
including the Company car and keys; no copies shall be retained by him and he
shall at the same time deliver up to the Company or its authorised
representatives all other property of the Company or any Group Company in his
possession or under his control.     14.   Termination



  14.1   The Company may at any time terminate this Agreement forthwith without
payment of any compensation damages or remuneration for subsequent periods
payable by virtue of common law or any statute by serving notice in writing upon
the Executive, if the Executive:-



  14.1.1   is a Director or officer of the Company or any Group Company and
resigns as a Director or officer of the Company or any Group Company without the
consent of the Company; or     14.1.2   shall be adjudicated bankrupt or be
disqualified or prohibited by law from being a director or officer; or    
14.1.3   shall be guilty of gross misconduct in the course of his employment; or
    14.1.4   is convicted of any criminal offence under UK or European law
(other than a motoring offence for which no custodial sentence is made upon
him);     14.1.5   shall be guilty of conduct which affects or in the reasonable
opinion of the Board is likely to affect prejudicially the interests of the the
Group or himself;     14.1.6   in the reasonable opinion of the Board (after
having received a written warning from the Chief Executive) fails or neglects
efficiently and diligently to discharge his duties or is guilty of any serious
or repeated breach of his obligations under this agreement.



  14.2   Any delay or forbearance by the Company in exercising any right of
termination hereunder shall not constitute a waiver of such right.     14.3  
Without prejudice to clause 3 after notice of termination has been given by
either party pursuant to clause 2 or if the Executive seeks to or indicates an
intention to terminate his employment, provided the Executive continues to be
paid his base salary and enjoys his full contractual benefits until his
employment terminates in accordance with the terms of this Agreement, the
Company may in its absolute discretion for all or part of the notice period:-

6



--------------------------------------------------------------------------------



 



(GARTNER LOGO) [y06583y0658300.gif]







  14.3.1   exclude the Executive from the premises of the Company and/or any
Group company;     14.3.2   require him to carry out specified duties other than
those referred to in clause 3 or carry out no duties;     14.3.3   announce to
employees, suppliers and customers that he has been given notice of termination
or has resigned, by mutual written consent;     14.3.4   instruct the Executive
not to communicate orally or in writing with suppliers, customers, employees,
agents or representatives of the Company or Group Company until his employment
has terminated and thereafter to act in accordance with his post termination
obligations.



  15.   Sickness



  15.1   If the Executive is at any time prevented by ill health from performing
his duties under this Agreement he shall, if required, furnish the Board with
evidence satisfactory to them of his incapacity. Payment during any period of
absence will be in accordance with the Company and Statutory Sick Pay Policy.  
  15.2   In the event that the Board reasonably considers that, by reason of
physical or mental ill health, the Executive is unfit properly to carry out his
duties under this Agreement the Executive may be suspended from carrying out
those duties for so long as such ill health continues.     15.3   In the event
of ill health the Executive may be requested to provide such evidence of ill
health as the Company may require. Should this request be made, the Executive
shall not receive any part of his remuneration attributable to statutory sick
pay unless he complies with the requirements for certification and the Company
shall deduct from remuneration due to him any sums in respect of statutory sick
pay which are paid to the Executive, or would have been so payable had he
complied with the provisions of this Clause 15.3. In the case of prolonged or
frequent absences the Company may request the Executive to co-operate in
providing medical evidence or undergoing a medical examination arranged by the
Company with a view to establishing his likely future fitness for work and if
such evidence is not forthcoming or evidences the fact that the Executive will
be unable to carry out in all material respects his duties as set out in the
Agreement the Company may terminate this Agreement upon six months notice
whether or not any of the periods mentioned in Clause 15.1 has been exceeded.
The Executive will also undergo from time to time periodical medical
examinations in accordance with Company policy. The provisions of this clause in
no way effect the Executive’s rights under the permanent health assurance
scheme.



  16.   Provisions after Termination



  16.1   For the purpose of this Clause:-

                 

    16.1.1     “Restricted Company”   shall mean any company within the Group in
which the Executive was actively involved;
 
               

    16.1.2     “Restricted Person”   shall mean any person who at the date of
termination of the Executive’s employment or at any time during the period of
one year

7



--------------------------------------------------------------------------------



 



(GARTNER LOGO) [y06583y0658300.gif]

                 

              prior to such date is or, as the case may be, has been a customer
of a Restricted Company with whom the Executive has dealt with in respect of
Restricted Products and/or Restricted Services;
 
               

    16.1.3     “Restricted Products”   means all products with which the
Executive was concerned in the ordinary course of his duties as an employee in
any Restricted Company or in relation to which he possessed any confidential
information and which have been produced, marketed, sold or otherwise dealt in
by the Restricted Company in the ordinary course of its business and in respect
of which the Restricted Company has not discontinued such production marketing
sale or dealings for a period of 6 months prior to the date of termination of
this Agreement;
 
               

    16.1.4     “Restricted Services”   means those services with which the
Executive was concerned in the ordinary course of his duties as employee or in
relation to which he possessed any confidential information and which have been
provided by the Restricted Company in the ordinary course of its business and in
respect of which the Restricted Company has not discontinued such provision for
a period of six months prior to the date of termination of his Agreement.



  16.2   The Executive in the course of his employment and directorship is
likely to obtain knowledge of trade secrets and other confidential information
of the Restricted Companies from time to time and will have dealings with the
customers and suppliers of Restricted Companies and in order to protect such
trade secrets and other confidential information and the goodwill of Restricted
Companies the Executive hereby covenants that he will not during the period of
his employment with a Restricted Company and for a period of 12 months from the
date of termination of the Executive’s employment (the “Termination Date”)(other
than in the case of Clause 16.2.8 and 16.2.9 below which shall apply
indefinitely) and within the United Kingdom either directly or indirectly:-



  16.2.1   be engaged, interested or concerned (whether as a shareholder,
director, partner, consultant, proprietor, agent or otherwise) in carrying on
any business competitive with the Restrictive Products or Restrictive Services;
    16.2.2   canvass or solicit business, orders or custom for Restrictive
Products or Restrictive Services from any Restricted Person;     16.2.3   have
any commercial dealings in respect of any Restricted Products or Restricted
Services with any Restricted Person;

8



--------------------------------------------------------------------------------



 



(GARTNER LOGO) [y06583y0658300.gif]



  16.2.4   solicit or entice away or endeavour to entice away from a Restricted
Company any person who had been at any time within the period of one year
immediately preceding the termination of the Executive’s employment a director
or senior employee of a Restricted Company with whom the Executive had dealt
with;     16.2.5   encourage or induce any person who is contracted to provide
services to a Restricted Company to cease so to provide such services in breach
of any contract he may have with a Restricted Company;     16.2.6   employ in
any capacity or offer employment in any capacity to or enter into or offer to
enter into partnership with any person in relation to whom Clause 16.2.4 is
applicable;     16.2.7   entice or endeavour to entice away from a Restricted
Company any Restricted Person or induce or attempt to induce any supplier of a
Restricted Company to cease to supply, or to restrict or vary the terms of
supply, to a Restricted Company;     16.2.8   at any time following the
cessation of his employment with a Restricted Company represent himself or
permit himself to be held out as being in any way as continuing to be connected
with or interested (except as shareholder if that is the case) in the business
of such company;     16.2.9   except so far as may be required by law, at any
time use or disclose to any person any private affairs, secrets or confidential
information which he has acquired in the course of or as a result of his
employment by a Restricted Company or his ownership of shares in the capital of
a Restricted Company.



  16.3   The Executive shall not induce, procure or authorise any other person
firm corporation or organisation to do or procure to be done anything which if
done by the Executive would be a breach of any of the provisions of Clause 16.2
    16.4   If the Company exercises it right to suspend the Executives duties
and powers under Clause 14.3 during any period after notice of termination of
employment has been given by the Company or the Executive, the period after the
Termination Date for which the restrictions in Clause 16.2 apply shall be
reduced accordingly by the period of time that the Executive spends on garden
leave.     16.4   Each of the restrictions contained in Clauses 16.2.1, 16.2.2,
16.2.3, 16.2.4, 16.2.5, 16.2.6, 16.2.7, 16.2.8 and Clause 16.3 shall be
construed as a separate restriction and is considered reasonable by the parties
but in the event that any such restriction shall be found to be void but would
be valid if some part thereof were deleted such restriction shall apply with
such deletion as may be necessary to make it valid and effective.



  17.   Directorship



  17.1   In the event of the Executive holding office as a Director of the
Company or any Group Company at the date of his giving or being given notice
terminating his employment within the Group (for any reason whatsoever) he shall
forthwith, if so required by the Board, resign such Directorship without any
compensation whatever, (without prejudice to any right of compensation under
this Agreement) but, subject to

9



--------------------------------------------------------------------------------



 



(GARTNER LOGO) [y06583y0658300.gif]



      Clause 2, shall remain an employee of the Company until the expiry of the
period of notice.



  18.   Sale of Undertaking or Reconstruction



  18.1   If at any time during the continuance of this Agreement the Company
sells all, or a substantial part of, its undertaking and assets to any person,
firm or company and the Company is able to procure the employment of the
Executive by such other person, firm or company on terms not less favourable
than the terms of this Agreement remaining unexpired at the date of the
Agreement for such sale then the Company shall be entitled (notwithstanding the
provisions of clause 2 hereof) to determine this Agreement forthwith on giving
notice in writing to the Executive.     18.2   In the event of this Agreement
being terminated by reason of liquidation of the Company or the transfer of all
or a substantial part of the Company’s business or assets for the purpose of
amalgamation or reconstruction and the Executive being offered employment with
such reconstructed or amalgamated company or group of companies on terms not
less favourable than the terms of this Agreement, then (notwithstanding anything
to the contrary contained in this Agreement) the Executive shall have no claim
against the Company in respect of such determination of this Agreement, other
than normal notice and redundancy compensation.



  19.   Notices         Any Notice under this Agreement shall be given in
writing by either party to the other and may be delivered or sent by first-class
recorded post addressed, in the case of the Company, to its registered office
and in the case of the Executive, to his address last known to the Company. Any
such notice shall, in the case of delivery, be deemed to have been served at the
time of delivery.     20.   Schedule 1         The provisions set out in
Schedule 1 to this Agreement shall apply to this Agreement for the purposes of
the Employment Rights Act 1996 but may from time to time be varied by mutual
agreement or from time to time be replaced. Any such written amendments or
replacements shall be evidenced by the initials of the Executive and a Director
or other Officer duly authorised on behalf of the Company.     21.   Other
Agreements         The Executive acknowledges and warrants that there are no
agreements or arrangements whether written, oral or implied between the Company
or any other Group Company, and the Executive relating to the employment of the
Executive other than those expressly set out in this Agreement, which expressly
supersede all previous arrangements between the Company or any other Group
Company and the Executive as to the employment of the Executive and that he is
not entering into this Agreement in reliance upon any representation not
expressly set out in this Agreement.     22.   Effect of Termination         The
expiration or determination of this Agreement however it arises shall not
operate to affect such of the provisions of this Agreement as are expressed to
operate or have effect after its determination or expiration hereto and shall be
without prejudice to any other accrued rights or remedies of the parties.

10



--------------------------------------------------------------------------------



 



(GARTNER LOGO) [y06583y0658300.gif]



  23.   Governing Law         This contract is governed by and construed in
accordance with English law.     24.   Third Party Rights         Except for
enforcement obligations of the Group, a person who is not a party to this
agreement may not enforce any of its terms under the Contracts (Rights of Third
Parties) Act 1999.

11



--------------------------------------------------------------------------------



 



(GARTNER LOGO) [y06583y0658300.gif]





SCHEDULE 1

Requirements of the Employment Rights Act 1996

So far as not already taken into account:-



  (a)   All holidays will be on full pay but the Executive will be entitled to
any accrued holiday pay on the termination of employment.     (b)   The
Executive’s normal working hours are such hours as are consistent with his
position as specified in Clause 1. The Executive will, without additional
remuneration, from time to time work such further hours (including at weekends)
as are reasonably necessary in order for him properly to carry out his duties
under this Agreement. [The Executive agrees that Regulations 4(1) and (2), 6(1),
(2) and (7), 10(1), 11(1) and (2) and 12(1) of the Working times Regulations
1998 (48 hour week, night work, rest periods etc) do not apply to the
Executive’s employment.]     (c)   In the event of the Executive wishing to seek
redress of any grievance relating to his employment he should lay his grievance
before the Board in writing, who will afford the Executive the opportunity of a
full and fair hearing before the Board or a committee of the Board whose
decision on such grievance shall be final and binding.     (d)   There are no
specific disciplinary rules and procedures relating to this employment
agreement, other than generic Gartner policies.     (e)   The provisions of any
booklet, information sheet or notice published from time to time and setting out
the rights and duties of all or specified categories of Group employees shall
apply to this Schedule as if here set out verbatim, save insofar as any such
provisions conflict with this Schedule or the Agreement of which it forms part.
    (f)   The title of the Executive’s job is as stated in Clause 1 of this
Agreement.     (g)   There are no collective agreements in force in relation to
the Executive’s employment.     (h)   A contracting-out certificate is in force
with regard to the employment of the Executive.

12



--------------------------------------------------------------------------------



 



(GARTNER LOGO) [y06583y0658300.gif]





AS WITNESS the hands of the parties or their duly authorised representatives on
the date shown on the first page.

                 

  SIGNED by Alan Miller
for and on behalf of
Gartner
in the presence of:-     )
)
)
)     -s- Alan Miller [y06583y0658306.gif]
 
               

  Witness Signature:            
 
               

  Name:            
 
               

  Address:            
 
               

  Occupation:            
 
               

  SIGNED by Clive Taylor
in the presence of:-     )
)     -s- Clive Taylor [y06583y0658307.gif]
 
               

  Witness Signature:            
 
               

  Name:            
 
               

  Address:            
 
               

  Occupation:            

13